Title: William Henry Harrison to John Armstrong, 8 September 1813 (Abstract)
From: Harrison, William Henry
To: Armstrong, John


8 September 1813, Seneca. “I have the honor to inform you that I am now in complete readiness to embark the troops the moment Governor Shelby shall arrive. I shall march from hence for the margin of the lake in 3 days & shall loose no time in prosecuting the contemplated offensive measures. The batalln. of the U.S. rifle Regt. & the recruits from Knoxville for the 24th. Regt. will I fear not arrive in time; but we must do without them.
“Upon reference to my late letters I find I have not communicated the result of the Mission sent by the Wyandott chiefs to the hostile Indians. Their arrival at Brownstown was immediately communicated to the British and the[y] were obliged to deliver their speech which was intended for the Wyandots alone to a general council of all the Chiefs at Elliot & McRay wer[e] present. The a[n]swer was given by round head who is entirely in the British interest & was such as Elliot dictated. A private Message was however sent by Walk in the Water the principal chief of the British Wyandots & a man of good character, that he would use his utmost exertions to induce the Indians to abandon the British & that he had determined not to fight us, but upon our advance to Sieze the Huron church at Sandwitch with all the warriors he could engage to assist him & defend himself against the british & their Indians.
“Commodore Perry has just sent me 3 American Citizens who came from detroit nine days ago. They had taken great pains to ascertain the Enemys force previously to their coming off. They make the number of Indians from 1800 to 2000, Militia 1000, Regulars 800 effective.”
